Citation Nr: 1146532	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-36 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for arthritis of the knees, status post bilateral total knee replacement, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to August 1963, and from September 1963 to July 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

(The decision below addresses the application to reopen the claim of service connection for arthritis of the knees, status post bilateral total knee replacement.  The underlying question of entitlement to service connection is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By a January 2004 rating decision, the RO declined to reopen a previously denied claim of service connection for arthritis of the knees; the Veteran did not perfect an appeal.

2.  Evidence received since the January 2004 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A January 2004 RO decision that denied an application to reopen a claim of service connection for arthritis of the knees is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  The evidence added to the record since January 2004 is new and material; the claim for service connection for arthritis of the knees, status post bilateral total knee replacement, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not subsequently perfected within an allotted time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for arthritis of the knees was initially denied by rating decision dated October 1993, on the grounds that there was no evidence that the Veteran's arthritis had its onset as a result of service.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  

The Veteran filed a petition to reopen the claim in July 1999, which was denied by rating decision dated December 1999.  The Veteran filed a timely appeal, which was denied by the Board in an October 2002 decision.  The Veteran did not appeal or seek reconsideration of the Board's decision; thus, that decision is final.  38 U.S.C.A. § 7104(b) (West 2002);  38 C.F.R. § 20.1100 (2002).

The Veteran filed another petition to reopen the claim in July 2003, which was denied by the RO in a rating decision dated in January 2004.  That decision also became final after the Veteran failed to perfect an appeal following issuance of a February 2005 statement of the case.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication in January 2004.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence would be sufficient to reopen a claim if it contributed to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

In the claim presently on appeal, the Veteran has asserted that his arthritis of the knees could have been caused or made worse by his service-connected lumbar spine disability.  Although this theory of entitlement was not considered in the prior adjudications, reliance upon a new etiological theory is insufficient to transform a claim that has been previously denied into a separate and distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The Veteran is still required to present new and material evidence in support of his claim. 

Nevertheless, on review, the Board finds that new and material evidence has been received since the last final adjudication of this claim in January 2004.  On VA examination in November 2007, the examiner found that it was "more than likely" that arthritis in the Veteran's knees began during service, since it was first diagnosed "barely 3 years after discharge."  This new evidence relates to an unestablished fact necessary to substantiate the claim, specifically, that the Veteran's arthritis of the knees had its onset during service.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim.  Id.  Therefore, presuming its credibility, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  


ORDER

New and material evidence to reopen a claim of service connection for arthritis of the knees, status post total bilateral knee replacement, has been received; to this limited extent, the appeal of this issue is granted.  


REMAND

The record reflects that the Veteran underwent a right total knee replacement at Breech Medical Center in Lebanon, Missouri, in October 2004.  The records from his course of treatment at that facility have not been associated with the claims folder.  Because VA is on notice that there are additional records that may be pertinent to the Veteran's claim and because these records may be of use in deciding the claim, these records should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

As noted above, the Veteran underwent a VA joints examination in November 2007.  The claims folder was reviewed and pertinent medical evidence, including an October 1, 1985 orthopedic consultation at Fort Leonard Wood, Missouri, was discussed.  The examination report states that the October 1985 orthopedic consultation resulted in a diagnosis of degenerative joint disease of the knees; thus, according to the examiner, because arthritis was diagnosed "barely 3 years after discharge" in October 1985, "it is more than likely that the degeneration of [the Veteran's] knees did begin in service."  

It appears, however, that although arthritis of the knees was listed as a provisional diagnosis on the consultation report, X-ray studies showed no evidence of degenerative joint disease.  The second page of the report lists "[bilateral] patellar femoral [joint] pain syndrome" as the cause of the Veteran's knee complaints.  Review of subsequent post-service evidence reflects that degenerative joint disease of the knees was not observed on X-ray studies until a VA joints examination in August 1993.  In light of the above, the matter should be referred back to the November 2007 examiner, if available, for clarification of his opinion.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, contact Breech Medical Center in Lebanon, Missouri, and request that all records of the Veteran's treatment for arthritis of the knees, including all records pertinent to an October 2004 right total knee replacement, be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be obtained.  The Veteran should be given opportunity to provide the records.
 
2.  After the aforementioned development has been completed, return the claims folder to the November 2007 VA examiner, if available, for review.  The examiner is asked to comment on the possibility that degenerative joint disease of the bilateral knees was ruled out in October 1985, and, if so, whether the Veteran had any other knee disability with an onset during service that subsequently led to the development of chronic disability, such as arthritis.   The examiner must provide specific reasons and bases for any opinion rendered, and reconcile his opinion with the evidence of record which appears to show no definitive X-ray evidence of arthritis until August 1993.  The examiner is also asked to consider the 1983 treatment records referencing "arthritis" with no further description, as well as the Veteran's lay statements concerning symptoms of knee pain since service.  The examiner should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.

If the examiner determines that he cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the previous examiner is no longer available, another examination should be scheduled, and the new examiner should take a detailed history, examine the Veteran, and address the questions set out above.)

3.  After the above has been completed, re-adjudicate the issue, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


